Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Hermanson on 03/07/2022.
The application has been amended as follows: 

In the claims
Claim 1,
A modular assembly for below-grade, comprising: 
a modular frame to be installed at least partially below grade; and 
a single layer of cementitious panels solely attached to an outer side of said modular frame to form an outermost side of the modular assembly, at least two of said cementitious panels being attached to a common outer side of said modular frame, said cementitious panels being configured to withstand direct lateral, vertical and shear forces generated by surrounding below grade materials, wherein each of said cementitious panels is configured to withstand a uniform lateral load of up to 2083 wherein said cementitious panels each have a thickness of 0.625 inches to 1.0 inches, 
and wherein said modular frame and said plurality of cementitious panels are joined together as a unit prior to installation.
Claim 10,
A modular system for below-grade installation and configured to support a multi-story building, the system comprising:
at least two modular assemblies secured together as a unit, each of said modular assemblies configured to be installed at least partially below grade, and including:
a modular frame;
a single layer of fiber-glass reinforced, moisture resistant cementitious panels solely attached to an outer surface of said modular frame to form an outermost side of the modular frame, at least two of said cementitious panels being attached to a common outer side of said modular frame, said cementitious panels being configured to withstand direct lateral, vertical and shear forces generated by surrounding below grade materials wherein each of said cementitious panels is configured to withstand a uniform lateral load of up to 2083 pounds per square foot and have a shear strength of up to 1726 pounds per linear foot, 
wherein said cementitious panels each have a thickness of 0.625 inches to 1.0 inches; and 
wherein said modular frame and said cementitious panels are joined together as a unit prior to installation.

Claim 14,
A method of forming a modular assembly for installation below grade and configured for supporting a building, the method comprising: 
attaching a single layer of fiber-glass reinforced cementitious panels solely to an outer surface of a modular frame at a remote location, at least two of said fiber-glass reinforced cementitious panels being attached to a common outer side of said modular frame to form an outermost side of the modular assembly, said fiber-glass reinforced cementitious panels being configured to withstand direct lateral, vertical and shear forces generated by surrounding below grade materials, wherein each of said plurality of fiber-glass reinforced cementitious panels is configured to withstand a uniform lateral load of up to 2083 pounds per square foot and have a shear strength of up to 1726 pounds per linear foot; wherein said cementitious panels each have a thickness of 0.625 inches to 1.0 inches.
Claims 20-22: canceled

Reasons for Allowance
Upon further consideration of applicant’s arguments, the claims and prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a modular frame, a single layer of cementitious panels, joined together as a unit prior to installation, the assembly having the structural limitations as recited in the claims in combination with the properties of the cementitious panels”. Although the prior art of record teaches below-grade assemblies formed with a frame and cementitious panels, Examiner believes that it .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/10/2022